UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 7, 2012 IDLE MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 333-156069 26-2818699 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 216 S. Centre Avenue, Leesport, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (484) 671-2241 Copies of Communications to: Stoecklein Law Group (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 8 – Other Events Item 8.01 Other Events. Our board of directors has unanimously passed a resolution to cease its voluntary reporting in lieu of filing the restated financial statements, as reported in Form 8-K/A filed on March 30, 2011, by filing a Certification and Notice of Suspension of Duty to File Reports under Sections 13 and 15(d) on Form 15 with the Securities and Exchange Commission (“SEC”).Ultimately, it is still the Company’s intention of completing audits for the years ended 2010 and 2011 and filing a Form 10 to commence the filing of SEC reports pursuant to Rule 12g, there can be no assurance that our attempts to do so will be successful. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. IDLE MEDIA, INC. By: /S/ Marcus Fraiser Marcus Fraiser, Chief Executive Officer Date: March 7, 2012 2
